DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 13 June 2022 has been entered. Claims 1 and 5-6 have been amended. Claims 2-3 have been cancelled. No claims have been added. Therefore, claims 1 and 4-6 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warlick (2015/0224345 A1).
Regarding claim 1, in figures 5 and 13-14 Warlick discloses a method of treating a patient exhibiting pelvic pain by applying shockwaves to the lower spine, lumbar and sacral spine, to reduce inflammation (the user positions a shock wave generator 1 at the spine of a patient and activates the shock wave generator 1 to emit shockwaves toward the spine to treat spinal pain and injuries, see fig. 5 and para. [0059]; the shock wave generator 1 is hand held, see para. [0059] lines 17-20, and therefore is moveable to treat different areas along a treatment area of the spinal cord of a patient, see para. [0057] lines 4-6 and para. [0059] lines 1-3) and comprises the steps of: activating an acoustic shock wave generator (shock wave generator 1) to emit acoustic shock waves 200 from a handheld shock wave head (shock wave applicator head 43; the acoustic shock wave generator 1 is activated to emit acoustic shock waves 200 toward the treatment area of the patient, see fig. 5 and para. [0057] lines 4-6 and para. [0059] lines 1-3); and administering a plurality of acoustic shock waves in a wave pattern within a targeted tissue of the lower spine of less than 10.0 mJ/mm2 per shock wave 200 (a plurality of acoustic shock waves is emitted in a wave pattern having a low energy density less than 1.0 mJ/mm2 per shock wave directly onto the treatment area of the patient, see para. [0007] lines 8-13; the acoustic shock wave generator 1 being movable to position the acoustic shock wave generator over the lower spine of the patient), the plurality of acoustic shock waves in a wave pattern being directed to nerves in a portion of the lower spine where the nerves are connected and control connective tissue exhibiting chronic pain and inflammation (the plurality of acoustic shock waves in a wave pattern are directed to the treatment area, along the lower spine, that is exhibiting chronic pain and inflammation where the patient’s pain is chronic pain due to the patient’s spinal injury and the lower spine region having inflammation due to said spinal injury, the nerves being connected to and controlling connective tissue that is experiencing said chronic pain, see para. [0007] lines 1-6 and para. [0057] lines 1-6), wherein the step of administering a plurality of acoustic shock waves to the lower spine reduces chronic pain and inflammation radiating at the lower spine to connective tissue and further reduces chronic pain including digestive tract pain (the plurality of acoustic shock waves is administered to the lower spine to treat pain at the treatment region of the spinal cord of the user, see para. [0059] lines 11-15; the acoustic shock waves 200 being applied to reduce chronic pain and inflammation radiating at the lower spine to reduce digestive tract pain, see para. [0007] lines 13-22 and para. [0053] lines 1-5); and wherein the chronic pain and inflammation radiates from the lower spine region to other connective tissue causing chronic pain in the connective tissue of the pelvis (Warlick discloses that “The sensory part of the latter reaches the spinal column at certain spinal segments. Pain in any viscera is perceived as referred pain, more specifically pain from the dermatome corresponding to the spinal segment”, see para. [0057] lines 1-6, and therefore pain is perceptible along parts of the spinal column adjacent to the spinal segment experiencing pain due to the patient’s spinal injury, see para. [0007] lines 1-6; as a person’s ability to perceive pain varies from person to person, the patient’s pain is pain that radiates to connective tissue in areas at and adjacent to the pelvis).
Regarding claim 4, Warlick discloses that the chronic pain and inflammation at the lower spine radiates causing ghost or referred pain defined as non-specific pain at connective tissue and parts of a body and wherein the method further comprises a step of reducing ghost pain by administering the plurality of acoustic shock waves to the lower spine and locations near areas exhibiting the ghost pain (Warlick discloses that “The sensory part of the latter reaches the spinal column at certain spinal segments. Pain in any viscera is perceived as referred pain, more specifically pain from the dermatome corresponding to the spinal segment”, see para. [0057] lines 1-6, and therefore referred pain is perceptible along parts of the spinal column adjacent to the spinal segment experiencing pain due to the patient’s spinal injury, see para. [0007] lines 1-6; as a person’s ability to perceive pain varies from person to person, the patient’s pain is pain that radiates to connective tissue in areas at and adjacent to the area experiencing ghost pain; the user administering the plurality of acoustic shock waves, using the hand held acoustic shock wave generator 1 that is moveable along the treatment area of the spinal cord, to the lower spine and locations adjacent to the areas where the patient experiences ghost pain, see para. [0059] lines 1-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warlick as applied to claim 1 above, and further in view of Pukall et al. (“Genital Sensations in Persistent Genital Arousal Disorder”, 06 October 2018) and Gordon (2019/0343714 A1).
Regarding claim 5, Warlick discloses everything as claimed, as recited in the rejection of claim 1 above, including the step of treating the parasympathetic nerve system with acoustic shock waves, at the treatment region along the spinal cord of the patient, will stimulate the genitals of the patient and treat spinal pain and injuries, see para. [0052] lines 1-3, para. [0053] lines 14-19 and para. [0059], but lacks a detailed description of a method of treating a woman exhibiting Persistent Gonad Arousal Disorder (PGAD). 
However, Pukall teaches that a woman exhibiting PGAD experiences genitopelvic pain, see the section titled “introduction”. Therefore, it would have been an obvious matter of design choice to modify Warlick’s patient to be a woman experiencing PGAD, as taught by Pukall, since a doctor would know that a therapy method for treating spinal pain near the genitals would be beneficial to treating a patient with genitopelvic pain.
The modified Warlick device discloses everything as claimed, but lacks a detailed description the treatment targeting the connective tissue exhibiting PGAD.
However, Gordon teaches using an acoustic unit 106 to emit acoustic shock waves, see paras. [0045]-[0046], at a perineal area, see para. [0009], of a woman to reduce pain, see para. [0052] lines 1-9, and treat a sexual arousal disorder of the woman, see para. [0080] lines 6-8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of Warlick’s step of administering the plurality of shock waves to be a location at the perineal region of a woman experiencing a sexual arousal disorder, as taught by Gordon, to allow the user to treat a patient experiencing sexual arousal disorder.
The modified Warlick device discloses that the treatment is directed to treating women experiencing PGAD, as taught by Pukall, the method including the step of directing the acoustic shock waves to nerves in a portion of the lower spine where the nerves are connected to control connective tissue exhibiting PGAD, as taught by Gordon, and wherein the step of administering a plurality of acoustic shock waves in a wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the connective tissue and reduce PGAD (as acoustic shock waves are emitted at the perineal area along the lower spine of the patient and treat pain in the perineal area and treat a sexual arousal disorder of the woman, the acoustic shock waves would be effective in treating a woman experiencing persistent gonad arousal disorder, see paras. [0052] lines 1-9 and para. [0080] lines 6-8 of Gordon).
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warlick (2015/0224345 A1).
Regarding claim 6, Warlick discloses everything as claimed, as recited in the rejection of claim 1 above, including the step of treating the parasympathetic nerve system with acoustic shock waves in a wave pattern, at the treatment region along the spinal cord of the patient to treat chronic pain and inflammation radiating to connective tissue of the patient, will stimulate the genitals of the patient and treat spinal pain and injuries, see para. [0052] lines 1-3, para. [0053] lines 14-19 and para. [0059], but lacks a detailed description of the treatment is directed to treat patients exhibiting premature ejaculations. 
However, Warlick discloses that the user moves the hand-held acoustic shock wave generator 1 at a treatment area along the patient’s spinal cord, the patient having suffered a spinal injury which causes pain and inflammation, to treat pain at the treatment area, see para. [0057] lines 1-6 and para. [0059] lines 1-15. As a patient’s pain and injury varies and as stress and anxiety from pain causes premature ejaculation, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Warlick’s method to include the step of having the user select and treat a patient experiencing premature ejaculation to improve the sexual to treat patients experiencing premature ejaculation to improve the patient’s sex life and reduce the stress and anxiety experienced by the patient, as it is considered to be a matter of design consideration to have the user choose to treat a patient experiencing premature ejaculation with a method which treats pain along the parasympathetic nervous system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 10-11 of copending Application No. 15/984,505, claim 7 of copending Application No. 13/874,729, claims 15, 19-20 and 24 of copending Application No. 15/131,303, claim 1 of copending Application No. 14/180,007. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 1 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
Copending Application claim 11
Application claim 1
1. A method of modulating glandular secretions by administering acoustic shock waves to the gland, comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves; subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in hormonal release which increases low level output, decreases high level output or stabilizes erratic output; and wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves.

10. The method of claim 9 wherein the low energy soft waves have an energy density in the range of 0.01 mJ/mm.sup.2 to 0.4 mJ/mm square. 

11. The method of claim 10 wherein the low energy soft waves have an energy density in the range of 0.04 mJ/mm.sup.2 to 0.3 mJ/mm square.
1. A method of treating a patient exhibiting abdominal or pelvic or genitalia pain by applying shockwaves or acoustic pulses to the lower spine, lumbar and sacral spine, to reduce or eliminate the abdominal or pelvic or genitalia pain comprises the steps of: activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pulses to the lower spine, lumbar and sacral spine from a fixed acoustic wave source or a handheld shock wave head; administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern within a targeted tissue of the lower spine of less than 10.0 mJ/mm2 per shock wave, the plurality of acoustic shock or acoustic waves in the pulse or wave pattern directed to nerves in a portion of the lower spine where the nerves are connected and control organs, glands or connective tissue exhibiting chronic pain and/or inflammation, wherein the step of administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the organs, glands or connective tissue and further reduces chronic pain including orchialgia, prostatitis, bladder pain, interstitial cystitis or digestive tract pain; and wherein the chronic pain and inflammation radiates from a lower spine region to other organs, glands or connective tissue causing acute or chronic pain in the organs, glands or connective tissue of the abdomen, pelvis, or genitalia.


Thus, it is apparent, for the broadening aspect, that copending application claim 11 includes features that are not in application claim 1, where copending application claim 11 differs slightly by reciting that the method is for stimulating “the gland” of a patient where copending application claims 10-11 recite that the waves “have an energy density in the range of 0.04 mJ/mm.sup.2 to 0.3 mJ/mm2” (where the application claim requires that “a plurality of acoustic shock or acoustic waves in a pulse or wave pattern within the targeted tissue of less than 10.0 mJ/mm2 per shock wave“ and therefore patent claim 1 has an energy density that is less than 10.0 mJ/mm2 per shock wave). Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by copending application claim 11, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over copending application claim 11 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, copending application claim 11 fails to recite the inclusion of “the step of administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the organs, glands or connective tissue and further reduces chronic pain including orchialgia, prostatitis, bladder pain, interstitial cystitis or digestive tract pain; and wherein the chronic pain and inflammation radiates from a lower spine region to other organs, glands or connective tissue causing acute or chronic pain in the organs, glands or connective tissue of the abdomen, pelvis, or genitalia”.
However, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of having the user select and treat a patient at the lower spine where the nerves are connected and control organs, glands or connective tissue exhibiting chronic pain and/or inflammation, wherein the step of administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the organs, glands or connective tissue and further reduces chronic pain including orchialgia, prostatitis, bladder pain, interstitial cystitis or digestive tract pain; and wherein the chronic pain and inflammation radiates from a lower spine region to other organs, glands or connective tissue causing acute or chronic pain in the organs, glands or connective tissue of the abdomen, pelvis, or genitalia,  as it is considered to be a matter of design consideration for the user to choose to treat a patient at the lower spine with a method which treats the body of the user with acoustic shock waves.
	Copending application claim 7, of copending Application No. 13/874,729, claims 15, 19-20 and 24, of copending Application No. 15/131,303, and claim 1, of copending Application No. 14/180,007, recite similar limitations, including the method of treating the body of a patient with low energy acoustic shock waves from an acoustic shock wave generator, and are provisionally rejected on the ground of nonstatutory double patenting, for the reasons as recited in the provisional rejection, on the ground of nonstatutory double patenting, for copending Application No. 15/984,505 above.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of Warlick et al. (7,988,648 B2), claim 1 of Warlick et al. (7,594,930 B2), claims 1 and 12 of Schaden et al. (7,544,171 B2), claims 1 and 15 of Schaden et al. (7,497,834 B2), claims 1 and 9 of Schultheiss et al. (7,537,572 B2), claims 1 and 10 of Schultheiss et al. (7,601,127 B2), claim 1 of Schultheiss et al. (7,600,343 B2), claims 1 and 21 of Schultheiss et al. (7,578,796 B2), claim 1 of Schultheiss et al. (7,507,213 B2), claim 1 of Schultheiss et al. (7,497,836 B2), claims 1 and 12 of Schultheiss et al. (7,497,835 B2), claims 1 and 28 of Schultheiss et al. (7,470,240 B2), claims 1 and 19 of Schultheiss et al. (7,841,995 B2), claims 1 and 15 of Schultheiss et al. (7,883,482 B2) and claims 1 and 11 of Schultheiss et al. (7,905,845 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 1 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claims 1 and 20
Application claim 1
1. The method of stimulating a tissue of a subsurface organ comprises the steps of: treating the tissue of the subsurface organ; activating an acoustic shock wave generator or source to emit pressure pulses or acoustic shock waves directed toward the tissue of the subsurface organ to impinge the tissue of the subsurface organ with pressure pulses or shock waves having a low energy density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2; the pressure pulse being an acoustic pulse which includes several cycles of positive and negative pressure, wherein the pressure pulse has an amplitude of the positive part of such a cycle should be above 0.1 MPa and the time duration of the pressure pulse is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle in the range of nano-seconds (ns) up to some milli-seconds (ms), the acoustic shock waves being very fast pressure pulses having amplitudes above 0.1 MPa and rise times of the amplitude being below 100's of ns, the duration of the shock wave is typically below 1-3 micro-seconds (µs) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle; subjecting the tissue of the subsurface organ to convergent, divergent, planar or near planar acoustic shock waves or pressure pulses in the absence of a focal point impinging the substance stimulating a cellular response in the absence of creating cavitation bubbles evidenced by not experiencing the sensation of cellular hemorrhaging caused by the emitted waves or pulses in the tissue of the subsurface organ wherein the tissue of the subsurface organ is positioned within a path of the emitted shock waves or pressure pulses and away from any localized geometric focal volume or point of the emitted shock waves wherein the emitted shock waves or pressure pulses either have no geometric focal volume or point or have a focal volume or point ahead of the tissue of the subsurface organ or beyond the tissue of the subsurface organ thereby passing the emitted waves through the tissue of the subsurface organ while avoiding having any localized focal point within the tissue of the subsurface organ wherein the emitted pressure pulses or shock waves are convergent, divergent, planar or near planar and the pressure pulse shock wave generator or source is based on electro-hydraulic, electromagnetic, piezoceramic or ballistic wave generation having an energy density value ranging as low as 0.00001 mJ/mm2 to a high end of below 1.0 mJ/mm2.

20. The method of preventive shock wave therapy comprises the steps of: identifying a diabetic at risk patient, the patient having an at risk tissue; treating the at risk tissue; subjecting the at risk tissue to shock waves to stimulate tissue repair; activating an acoustic shock wave generator or source to emit pressure pulses or acoustic shock waves directed toward the at risk tissue to impinge the at risk tissue with pressure pulses or shock waves having a low energy density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2; the pressure pulse being an acoustic pulse which includes several cycles of positive and negative pressure, wherein the pressure pulse has an amplitude of the positive part of such a cycle should be above 0.1 MPa and the time duration of the pressure pulse is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle in the range of nano-seconds (ns) up to some milli-seconds (ms), the acoustic shock waves being very fast pressure pulses having amplitudes above 0.1 MPa and rise times of the amplitude being below 100's of ns, the duration of the shock wave is typically below 1-3 micro-seconds (µs) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle; and subjecting the at risk tissue to convergent, divergent, planar or near planar acoustic shock waves or pressure pulses in the absence of a focal point impinging the at risk tissue stimulating a cellular response in the absence of creating cavitation bubbles evidenced by not experiencing the sensation of cellular hemorrhaging caused by the emitted waves or pulses in the at risk tissue wherein the at risk tissue is positioned within a path of the emitted shock waves or pressure pulses and away from any localized geometric focal volume or point of the emitted shock waves wherein the emitted shock waves or pressure pulses either have no geometric focal volume or point or have a focal volume or point ahead of the at risk tissue or beyond the at risk tissue thereby passing the emitted waves through the at risk tissue while avoiding having any localized focal point within the at risk tissue wherein the emitted pressure pulses or shock waves are convergent, divergent, planar or near planar and the pressure pulse shock wave generator or source is based on electro-hydraulic, electromagnetic, piezoceramic or ballistic wave generation having an energy density value ranging as low as 0.00001 mJ/mm2 to a high end of below 1.0 mJ/mm2.
1. A method of treating a patient exhibiting abdominal or pelvic or genitalia pain by applying shockwaves or acoustic pulses to the lower spine, lumbar and sacral spine, to reduce or eliminate the abdominal or pelvic or genitalia pain comprises the steps of: activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pulses to the lower spine, lumbar and sacral spine from a fixed acoustic wave source or a handheld shock wave head; administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern within a targeted tissue of the lower spine of less than 10.0 mJ/mm2 per shock wave, the plurality of acoustic shock or acoustic waves in the pulse or wave pattern directed to nerves in a portion of the lower spine where the nerves are connected and control organs, glands or connective tissue exhibiting chronic pain and/or inflammation, wherein the step of administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the organs, glands or connective tissue and further reduces chronic pain including orchialgia, prostatitis, bladder pain, interstitial cystitis or digestive tract pain; and wherein the chronic pain and inflammation radiates from a lower spine region to other organs, glands or connective tissue causing acute or chronic pain in the organs, glands or connective tissue of the abdomen, pelvis, or genitalia.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1, where patent claim 1 differs slightly by reciting that the method is for stimulating “stimulating a tissue of a subsurface organ” of a patient where patent claim 1 recites “includes several cycles of positive and negative pressure, wherein the pressure pulse has an amplitude of the positive part of such a cycle should be above 0.1 MPa and the time duration of the pressure pulse is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle in the range of nano-seconds (ns) up to some milli-seconds (ms), the acoustic shock waves being very fast pressure pulses having amplitudes above 0.1 MPa and rise times of the amplitude being below 100's of ns, the duration of the shock wave is typically below 1-3 micro-seconds (µs) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle; and subjecting the at risk tissue to convergent, divergent, planar or near planar acoustic shock waves or pressure pulses in the absence of a focal point impinging the at risk tissue stimulating a cellular response in the absence of creating cavitation bubbles evidenced by not experiencing the sensation of cellular hemorrhaging caused by the emitted waves or pulses in the at risk tissue wherein the at risk tissue is positioned within a path of the emitted shock waves or pressure pulses and away from any localized geometric focal volume or point of the emitted shock waves wherein the emitted shock waves or pressure pulses either have no geometric focal volume or point or have a focal volume or point ahead of the at risk tissue or beyond the at risk tissue thereby passing the emitted waves through the at risk tissue while avoiding having any localized focal point within the at risk tissue wherein the emitted pressure pulses or shock waves are convergent, divergent, planar or near planar and the pressure pulse shock wave generator or source is based on electro-hydraulic, electromagnetic, piezoceramic or ballistic wave generation” and “convergent, divergent, planar or near planar and the pressure pulse shock wave generator or source is based on electro-hydraulic, electromagnetic, piezoceramic or ballistic wave generation having an energy density value ranging as low as 0.00001 mJ/mm2 to a high end of below 1.0 mJ/mm2” (where the instant application claim requires that “a plurality of acoustic shock or acoustic waves in a pulse or wave pattern within the targeted tissue of less than 10.0 mJ/mm2 per shock wave“ and therefore patent claim 1 has an energy density that is less than 10.0 mJ/mm2 per shock wave). 
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, copending application claim 11 fails to recite the inclusion of “the step of administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the organs, glands or connective tissue and further reduces chronic pain including orchialgia, prostatitis, bladder pain, interstitial cystitis or digestive tract pain; and wherein the chronic pain and inflammation radiates from a lower spine region to other organs, glands or connective tissue causing acute or chronic pain in the organs, glands or connective tissue of the abdomen, pelvis, or genitalia”.
However, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of having the user select and treat a patient at the lower spine where the nerves are connected and control organs, glands or connective tissue exhibiting chronic pain and/or inflammation, wherein the step of administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern to the lower spine reduces chronic pain and inflammation radiating at the lower spine to the organs, glands or connective tissue and further reduces chronic pain including orchialgia, prostatitis, bladder pain, interstitial cystitis or digestive tract pain; and wherein the chronic pain and inflammation radiates from a lower spine region to other organs, glands or connective tissue causing acute or chronic pain in the organs, glands or connective tissue of the abdomen, pelvis, or genitalia,  as it is considered to be a matter of design consideration for the user to choose to treat a patient at the lower spine with a method which treats the body of the user with acoustic shock waves.
Claim 20, of Warlick et al. (7,988,648 B2), claim 1, of Warlick et al. (7,594,930 B2), claims 1 and 12, of Schaden et al. (7,544,171 B2), claims 1 and 15, of Schaden et al. (7,497,834 B2), claims 1 and 9, of Schultheiss et al. (7,537,572 B2), claims 1 and 10, of Schultheiss et al. (7,601,127 B2), claim 1, of Schultheiss et al. (7,600,343 B2), claims 1 and 21, of Schultheiss et al. (7,578,796 B2), claim 1, of Schultheiss et al. (7,507,213 B2), claim 1, of Schultheiss et al. (7,497,836 B2), claims 1 and 12, of Schultheiss et al. (7,497,835 B2), claims 1 and 28, of Schultheiss et al. (7,470,240 B2), claims 1 and 19, of Schultheiss et al. (7,841,995 B2), claims 1 and 15, of Schultheiss et al. (7,883,482 B2), and claims 1 and 11, of Schultheiss et al. (7,905,845 B2), recite similar limitations, including the method of treating the body of a patient with low energy acoustic shock waves from an acoustic shock wave generator , and are provisionally rejected on the ground of nonstatutory double patenting, for the reasons as recited in the provisional rejection, on the ground of nonstatutory double patenting, for Warlick et al. (7,988,648 B2) above.
Response to Arguments
Applicant's arguments filed 13 have been fully considered but they are not persuasive. 
On page 7 lines 9-23, applicant argues " In the prior art reference, Warlick, that publication teaches using shock waves to treat damaged spinal cord tissue due to a spinal cord injury or disease in paragraph 0006. Paragraph 0057 does discuss “referred pain” in the viscera by the vagus nerve and sympathetically by the splanchnic nerves, but as stated in paragraph 0058, this publication was focused on nerve damage or nerve lesions in the spinal cord that has caused degraded performance. The goal was to repair the damaged nerves. The present invention is directed to pain in other glands, organs or connective tissue regardless of the spinal cord status or condition. The present invention reduces inflammation in specific nerves connected to those glands, organs or connective tissue that extend to the lower spinal cord. By reducing the inflammation, the chronic pain in those regions is eliminated. The Warlick publication, in fact, was directed to achieve a sensation of pain in paralyzed patients who in fact had no sensations of pain as a result of the damage or injury. The present invention is directed to treating patients in chronic pain where there may be no spinal injury per se, but the nerves connecting the gland, organ or connective tissue to the lower spinal region is inflamed. This is very different from the cited reference".
As recited above, Warlick discloses an acoustic shock wave device providing therapy “directly onto a treatment zone in a region extending from the medulla oblongata in the lower brain stem to the lower end of the spinal cord”, see para. [0007] lines 8-13. Warlick further discloses that the patient receiving treatment has a “a nerve injury or spinal cord injury or spinal cord lesions, or disease or any pathology that has compromised an autonomic nervous system”, see para .[0007] lines 1-4, the treatment providing an “improvement in one or more visceral functions. The improvement in one or more visceral functions includes one or more of cardio-vascular performance, digestion, respiratory performance, salivation, perspiration, pupillary dilation, micturition and sexual arousal”, see para. [0007] lines 17-22, and that “The sensory part of the latter reaches the spinal column at certain spinal segments. Pain in any viscera is perceived as referred pain, more specifically pain from the dermatome corresponding to the spinal segment”, see para. [0057] lines 1-6. 
Warlick is therefore considered to be concerned with treating a patient’s spinal injuries/lesions by using low intensity acoustic shock wave therapy to improve a multitude of different visceral functions. Though, claims 1-14 of Warlick are recited as being directed to “A method of treating a patient having a nerve injury or spinal cord injury or spinal cord lesions, or disease or any pathology that has compromised an autonomic nervous system of a patient to stimulate regeneration or reactivation of the autonomic nervous system by activating or regenerating a degraded autonomic nervous system”, see claim 1, Warlick does not disclose or recite that acoustic shock wave therapy is not for use in a patient’s lower spine region nor that the therapy is ineffective at treating pain exhibited by organs, glands and connective tissue connected to the nerves of the lower spine region. As a person’s ability to perceive pain varies from person to person and since pain is perceptible along parts of the spinal column adjacent to a spinal segment experiencing pain due to the patient’s spinal injury, see para. [0007] lines 1-6, the acoustic shock wave therapy is considered to treat a patient’s pain since the acoustic shock wave device is portable and movable along a treatment area including the lower spine region of the patient. Since the Warlick method is directed to treating pain along the spine, which would include surrounding tissue, nerves and organs connected to the spine and areas adjacent to the spine, a physician would be motivated to use the Warlick method to treat a patient experiencing pain and inflammation in the areas about the spinal cord, pain being a symptom and cause of a variety of disorders including arousal disorders. As the Warlick method treats pain as far along the patient as the pelvic area, the method is considered to be effective in treating patients experiencing pain which is a symptom of or cause of a disorder. Therefore, the rejection of claim 1, as recited above, is maintained.
	On page 8 lines 1-3, applicant argues “In Warlick, the inability to achieve an erection was mentioned for a spinal cord injured person not the condition of premature ejaculation which is a completely different issue”.
Warlick discloses treating the parasympathetic nerve system with acoustic shock waves, at the treatment region along the spinal cord of the patient, will stimulate the genitals of the patient and allow for the erection of genital tissues, see para. [0052] lines 1-3 and para. [0053] lines 14-19. Warlick discloses the step of treating the parasympathetic nerve system with acoustic shock waves in a wave pattern, at the treatment region along the spinal cord of the patient to treat chronic pain and inflammation radiating to connective tissue of the patient, see para. [0052] lines 1-3, para. [0053] lines 14-19 and para. [0059], a physician being capable of positioning the shock waves to target the connective tissue of the spinal cord to reduce pain, including pain radiating from the lower spine to connective tissue along the spinal cord. Therefore, Warlick is considered to be concerned with treating the patient’s spine to reduce pain to improve a visceral function of sexual arousal, see para. [0007] lines 13-22, such that a practitioner or clinician would apply the treatment to treat a patient’s sexual arousal disorders to provide the benefit of improving the patient’s sex life and reduce the stress and anxiety experienced by the patient. Therefore, the rejection of claim 6, as recited above, is maintained.
Additionally, Lee et al. (“Relationship between premature ejaculation and chronic prostatitis/chronic pelvic pain syndrome”, March 2015) is cited as evidence to show that patients exhibiting premature ejaculation also experience pelvic pain, see the section titled “results”. A physician would know that a treatment method which reduces pain would be beneficial intreating patients exhibiting premature ejaculation due to experienced pain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK; "Symptoms & Causes of Erectile Dysfunction", July 2017) is cited to show pain as a symptom of erectile dysfunction.
Hovland et al. (6,464,653 B1) and Kemp (2004/0044328 A1) are cited to show methods of treating female sexual arousal disorder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785